Exhibit 10.1
PURCHASE AGREEMENT
     PURCHASE AGREEMENT (the “Agreement”), dated as of November 28, 2011, by and
between OXiGENE, INC., a Delaware corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).
WHEREAS:
Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to buy
from the Company, up to Twenty Million Dollars ($20,000,000) of the Company’s
common stock, $.01 par value per share (the “Common Stock”), subject to the
Exchange Cap (as defined herein). The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”
NOW THEREFORE, the Company and the Investor hereby agree as follows:
     1. CERTAIN DEFINITIONS.
     For purposes of this Agreement, the following terms shall have the
following meanings:
     (a) “Available Amount” means initially Twenty Million Dollars ($20,000,000)
in the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases shares of Common Stock pursuant to Section 2 hereof.
     (b) “Bankruptcy Law” means Title 11, U.S. Code, as amended from time to
time, or any similar federal or state law for the relief of debtors.
     (c) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.
     (d) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.
     (e) “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after

 



--------------------------------------------------------------------------------



 



disclosure by the disclosing party to the receiving party through no action or
inaction of the receiving party; (iii) is already in the possession of the
receiving party at the time of disclosure by the disclosing party as shown by
the receiving party’s files and records immediately prior to the time of
disclosure; (iv) is obtained by the receiving party from a third party without a
breach of such third party’s obligations of confidentiality; (v) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information, as shown by documents and other
competent evidence in the receiving party’s possession; or (vi) is required by
law to be disclosed by the receiving party, provided that the receiving party
gives the disclosing party prompt written notice of such requirement prior to
such disclosure and assistance in obtaining an order protecting the information
from public disclosure.
     (f) “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.
     (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (h) “Maturity Date” means the date that is 720 Business Days (36 Monthly
Periods) from the Commencement Date.
     (i) “Monthly Period” means each successive 20 Business Day period
commencing with the Commencement Date.
     (j) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
     (k) “Principal Market” means the Nasdaq Capital Market; provided however,
that in the event the Common Stock is ever listed or traded on the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, the NYSE
Amex, or the OTC Bulletin Board (it being understood that as used herein “OTC
Bulletin Board” shall also mean any successor or comparable market quotation
system or exchange to the OTC Bulletin Board such as the OTCQB operated by the
OTC Markets Group, Inc.), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.
     (l) “Purchase Amount” means, with respect to any particular purchase made
hereunder, the number of shares to be purchased by the Investor pursuant to
Section 2 hereof multiplied by the Purchase Price.
     (m) “Purchase Date” means with respect to any particular purchase made
hereunder, the Business Day on which the Investor receives by 12:00 p.m. Eastern
Time of such Business Day a valid Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2 hereof.
     (n) “Purchase Price” means the lower of (A) the lowest Sale Price of the
Common Stock on the Purchase Date and (B) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the twelve
(12) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).

-2-



--------------------------------------------------------------------------------



 



     (o) “Purchase Notice” shall mean a written notice from the Company to the
Investor directing the Investor to buy such Purchase Amount in Purchase Shares
as specified by the Company therein on the Purchase Date.
     (p) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.
     (q) “SEC” means the United States Securities and Exchange Commission.
     (r) “Securities Act” means the Securities Act of 1933, as amended.
     (s) “Signing Market Price” means $0.9101, representing the consolidated
closing bid price of the Common Stock on the Principal Market on the Business
Day immediately preceding the date of this Agreement.
     (t) “Transfer Agent” means the transfer agent of the Company as set forth
in Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.
     2. PURCHASE OF COMMON STOCK.
     Subject to the terms and conditions set forth in this Agreement, the
Company has the right to sell to the Investor, and the Investor has the
obligation to purchase from the Company, Purchase Shares as follows:
     (a) Purchases. Immediately following the satisfaction of the conditions
(the “Commencement”) as set forth in Sections 7 and 8 below (the date of
satisfaction of such conditions, the “Commencement Date”), the Company shall
have the right but not the obligation on each Business Day during the term of
this Agreement to direct the Investor by its delivery to the Investor of a
Purchase Notice from time to time to buy up to $200,000 of Common Stock (each
such purchase, a “Regular Purchase,” and each such amount of Common Stock, as
may be increased in accordance with this Section 2(a), a “Regular Purchase
Amount”) at the Purchase Price on the Purchase Date. The Regular Purchase Amount
may be increased to up to $400,000 per Purchase Notice if the Closing Sale Price
of the Common Stock is not below $1.20 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the Purchase Date. The Regular Purchase Amount may be
increased to up to $600,000 per Purchase Notice if the Closing Sale Price of the
Common Stock is not below $2.20 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the Purchase Date. The Regular Purchase Amount may be
increased to up to $800,000 per Purchase Notice if the Closing Sale Price of the
Common Stock is not below $3.00 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the Purchase Date. The Regular Purchase Amount may be
increased to up to $1,200,000 per Purchase Notice if the Closing Sale Price of
the Common Stock is not below $4.50 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the Purchase Date. With respect to each such Regular
Purchase, the Company must deliver the Purchase Shares before 2:00 p.m. Eastern
Time on the Business Day following the Purchase Date. If on any Purchase Date
the Closing Sale Price of the Common Stock is below the Regular Purchase
threshold price, such Regular Purchase shall automatically be reduced to the
next lowest applicable Regular Purchase Amount. The Company may deliver multiple
Purchase Notices to the Investor so long as at least two (2) Business Days have
passed since the most recent Regular Purchase was completed.

-3-



--------------------------------------------------------------------------------



 



     (b) Payment for Purchase Shares. The Investor shall pay to the Company an
amount equal to the Purchase Amount with respect to such Purchase Shares as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the same Business Day that the Investor receives such Purchase Shares
if they are received by the Investor before 2:00 p.m. Eastern Time or, if
received by the Investor after 2:00 p.m. Eastern Time, the next Business Day.
The Company shall not issue any fraction of a share of Common Stock upon any
purchase by the Investor. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up or down to the nearest whole share. All payments made
under this Agreement shall be made in lawful money of the United States of
America by wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.
     (c) Compliance with Registration Statement Eligibility Requirements and
Rules of Principal Market.
          (i) Exchange Cap. Subject to Section 2(c)(ii) below, the Company shall
not issue or sell any Purchase Shares or Commitment Shares (as defined herein)
pursuant to this Agreement, and the Investor shall not purchase or acquire any
Purchase Shares or Commitment Shares pursuant to this Agreement, to the extent
that after giving effect thereto, the aggregate number of Purchase Shares and
Commitment Shares issued pursuant to this Agreement, together with all shares of
Common Stock issued pursuant to any transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of the
Principal Market, would exceed 2,974,483 shares of Common Stock (19.99% of the
14,879,857 outstanding shares of Common Stock on the date of this Agreement)
(the “Exchange Cap”), unless and until the Company elects to solicit shareholder
approval of the transactions contemplated by this Agreement and the shareholders
of the Company have in fact approved the transactions contemplated by this
Agreement in accordance with the applicable rules and regulations of the
Principal Market and the Certificate of Incorporation and By-laws of the
Company. For the avoidance of doubt, the Company may, but shall be under no
obligation to, request its shareholders to approve the transactions contemplated
by this Agreement; provided, that if shareholder approval is not obtained in
accordance with this Section 2(c)(i), the Exchange Cap shall be applicable for
all purposes of this Agreement and the transactions contemplated hereby at all
times during the term of this Agreement (except as set forth in Section 2(c)(ii)
below).
          (ii) At-Market Transaction. Notwithstanding Section 2(c)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement nor the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all other
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the shareholder approval
referred to in Section 2(c)(i) is obtained). “Average Price” means a price per
Purchase Share (rounded to the nearest tenth of a cent) equal to the quotient
obtained by dividing (i) the aggregate gross Purchase Price paid by the Investor
for all Purchase Shares purchased pursuant to this Agreement, by (ii) the
aggregate number of Purchase Shares issued pursuant to this Agreement. “Base
Price” means a price per Purchase Share equal to the sum of (i) the Signing
Market Price and (ii) $0.395, (subject to adjustment for any reorganization,
recapitalization, non-cash dividend, stock

-4-



--------------------------------------------------------------------------------



 



split, reverse stock split or other similar transaction that occurs on or after
the date of this Agreement).
          (iii) General. The Company shall not issue any Purchase Shares or
Commitment Shares pursuant to this Agreement if such issuance (taking into
account the issuance of any shares of Common Stock issued pursuant to any
transactions that may be aggregated with the transactions contemplated by this
Agreement under applicable rules of the Principal Market) would reasonably be
expected to result in a breach of the Company’s obligations under the rules and
regulations of the Principal Market.
     (d) Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall confirm orally or in writing to the Investor within
two (2) Business Days of such request the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. For the avoidance
of doubt, the limitations set forth in this Section 2(d) shall limit the
beneficial ownership of Common Stock by the Investor and its affiliates (as
calculated pursuant to Section 13(d) of the Exchange Act and Rule 13d-3
promulgated thereunder), but, subject to such limitation, shall not otherwise
necessarily limit the total number of shares of Common Stock that may be issued
and sold under this Agreement, which total number is subject to the limitations
imposed by the Available Amount and the provisions of Sections 2(a), 2(c)(i) and
2(c)(iii).
     (e) Purchase Price Floor. The Company and the Investor shall not effect any
sales or purchases under this Agreement on any Purchase Date where the Purchase
Price for any purchases of Purchase Shares would be less than the Floor Price.
“Floor Price” means $0.50, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.
     3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.
     The Investor represents and warrants to the Company that as of the date
hereof and as of the Commencement Date:
     (a) Organization and Authority. Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
the Transaction Documents (as defined herein) and otherwise to carry out its
obligations hereunder and thereunder.
     (b) Investment Purpose. The Investor is acquiring the Commitment Shares and
the Purchase Shares (collectively, the “Securities”) as principal for its own
account and not with a view to or for distributing or reselling such Securities
or any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct

-5-



--------------------------------------------------------------------------------



 



or indirect arrangements or understandings with any other persons to distribute
or regarding the distribution of such Securities in violation of the Securities
Act or any applicable state securities law (this representation and warranty not
limiting the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws and with respect to the Commitment
Shares, subject to Section 5(e) hereof). The Investor is acquiring the
Securities hereunder in the ordinary course of its business.
     (c) Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D under the Securities Act
(“Regulation D”).
     (d) Reliance on Exemptions. The Investor understands that the Securities
will be offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
     (e) Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.
     (f) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
     (g) Transfer or Sale. The Investor understands that (i) the Securities may
not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 under the
Securities Act (“Rule 144”) may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder.
     (h) Validity; Enforcement. The execution and delivery of this Agreement and
the other Transaction Documents to which the Investor is a party that are being
delivered as of the date hereof and the performance by the Investor of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate, partnership, limited liability company or
similar action, as applicable, on the part of the Investor. Each of this
Agreement and

-6-



--------------------------------------------------------------------------------



 



the Transaction Documents to which the Investor is a party that are being
delivered as of the date hereof has been duly and validly authorized, executed
and delivered on behalf of the Investor and is a valid and binding agreement of
the Investor enforceable against the Investor in accordance with its terms,
subject as to enforceability to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
     (i) Residency. The Investor is a resident of the State of Illinois.
     (j) No Prior Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has the Investor or
any of its officers, directors, partners, members, agents, representatives or
affiliates entered into, engaged in or effected, or caused any person to enter
into, engage in or effect, in any manner whatsoever, directly or indirectly, any
(i) “short sale” (as such term is defined in Section 242.200 of Regulation SHO
of the Exchange Act) of the Common Stock or (ii) swap, pledge, forward sale
contract, option, put, call or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether
any such swap, pledge, forward sale contract, option, put, call or any other
agreement, transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise, or that otherwise establishes a net short
position with respect to the Common Stock.
     (k) No General Solicitation. Neither the Investor nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in or is
aware of any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
     4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     The Company represents and warrants to the Investor that, except as set
forth in the SEC Documents, as of the date hereof and as of the Commencement
Date:
     (a) Organization and Qualification. The Company and each of the
Subsidiaries (which for purposes of this Agreement means any entity in which the
Company, directly or indirectly, owns 50% or more of the voting stock or capital
stock or other similar equity interests) is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in material
violation nor material default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and, to the knowledge of the Company, no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or

-7-



--------------------------------------------------------------------------------



 



curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).
     (b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any material respect. No other approvals or consents
of the Company’s Board of Directors and/or shareholders is necessary under
applicable laws and the Company’s Certificate of Incorporation and/or Bylaws to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares up to the Exchange
Cap, to the extent applicable under the terms of this Agreement.
     (c) Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c),
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their respective
securities under the Securities Act (except the Registration Rights Agreement),
(v) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”

-8-



--------------------------------------------------------------------------------



 



plans or agreements or any similar plan or agreement. The Company has furnished
or made available to the Investor true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s By-laws, as amended and
as in effect on the date hereof (the “By-laws”), and summaries of the terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto.
     (d) Issuance of Securities. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock. The Commitment
Shares have been duly authorized and, upon issuance in accordance with the terms
hereof, the Commitment Shares shall be (i) validly issued, fully paid and
non-assessable and (ii) free from all taxes, liens and charges with respect to
the issue thereof. The Company has authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares such number of shares of Common
Stock as set forth in Exhibit C. 599,401 shares of Common Stock (subject to
equitable adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction) have been duly authorized
and reserved for issuance as Additional Commitment Shares in accordance with
this Agreement.
     (e) No Conflicts. Except as disclosed in Schedule 4(e), the execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(subject to the Exchange Cap, to the extent applicable, including, without
limitation, the reservation for issuance and issuance of the Purchase Shares and
Additional Commitment Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which would not reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Schedule 4(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively. Except as
disclosed in Schedule 4(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which would not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, or regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act, the Principal Market or applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or

-9-



--------------------------------------------------------------------------------



 



self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as disclosed in Schedule 4(e), all
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence shall be obtained or
effected on or prior to the Commencement Date. Except as disclosed in the SEC
Documents, since one year prior to the date hereof, the Company has not received
nor delivered any notices or correspondence from or to the Principal Market
relating to non-compliance with exchange listing rules or standards. As of the
date hereof and except as disclosed in the SEC Documents, the Principal Market
has not commenced any delisting proceedings against the Company.
     (f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f), the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to customary, year-end audit adjustments. Except as listed in
Schedule 4(f), the Company has received no notices or correspondence from the
SEC during the one year preceding the date hereof. To the knowledge of the
Company, the SEC has not commenced any enforcement proceedings against the
Company or any of its subsidiaries.
     (g) Absence of Certain Changes. Except as disclosed in Schedule 4(g), since
the filing of the Company’s Form 10-Q for the period ending September 30, 2011,
there has been no material adverse change in the business, properties,
operations, financial condition or results of operations of the Company or its
Subsidiaries. The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.
     (h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which

-10-



--------------------------------------------------------------------------------



 



would reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, is set forth in Schedule 4(h).
     (i) Acknowledgment Regarding Investor’s Status. The Company acknowledges
and agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated thereby by the Company and its representatives and
advisors.
     (j) No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.
     (k) Intellectual Property Rights. To its knowledge, the Company and its
Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct their
respective businesses as now conducted, other than where the failure to own or
have such rights or licenses would not reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4(k), none of the Company’s
material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses,
approvals, government authorizations, trade secrets or other intellectual
property rights have expired or terminated. The Company and its Subsidiaries do
not have any knowledge of any infringement by the Company or its Subsidiaries of
any material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of any third Person and, except as set
forth on Schedule 4(k), there is no claim, action or proceeding pending against,
or to the Company’s knowledge, being threatened against, the Company or its
Subsidiaries regarding trademark, trade name, patents, patent rights, invention,
copyright, license, service names, service marks, service mark registrations,
trade secret or other infringement, which would reasonably be expected to have a
Material Adverse Effect.
     (l) Environmental Laws. To its knowledge, the Company and its Subsidiaries
(i) are in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval, except where, in each of
the three foregoing clauses, the failure to

-11-



--------------------------------------------------------------------------------



 



so comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     (m) Title. The Company and its Subsidiaries have good and marketable title
in fee simple to all real property owned by them and good and marketable title
in all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”), except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries, and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and its Subsidiaries are held by them under
valid, subsisting and enforceable leases with which the Company and its
Subsidiaries are in compliance with such exceptions as are not material and do
not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
     (n) Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.
     (o) Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and, except where the failure to obtain any such
certificates, authorizations or permits would not be reasonably expected to have
a Material Adverse Effect, neither the Company nor any such Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.
     (p) Tax Status. The Company and each of its Subsidiaries has made or filed
all federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
     (q) Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for

-12-



--------------------------------------------------------------------------------



 



rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
     (r) Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or would
reasonably be expected to become applicable to the Investor as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Investor’s ownership of the
Securities.
     (s) Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Registration Statement or prospectus supplements
thereto or otherwise has been made publicly available prior to the date of this
Agreement. The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company. All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
the Investor neither makes nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3 hereof.
     (t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of applicable law, or
(iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
     5. COVENANTS.
     (a) Filing of Form 8-K and Registration Statement. The Company agrees that
it shall, within the time required under the Exchange Act, file a Report on Form
8-K disclosing this Agreement and the transaction contemplated hereby. The
Company shall also use commercially reasonable efforts to file within twenty
(20) Business Days from the date hereof a new registration statement
(“Registration Statement”) covering only the resale of the Purchase Shares and
the Commitment Shares, in accordance with the terms of the Registration Rights
Agreement between

-13-



--------------------------------------------------------------------------------



 



the Company and the Investor, dated as of the date hereof (“Registration Rights
Agreement”). Any securities issuable under this Agreement that have not been
registered under the Securities Act shall bear the following restrictive legend
(the “Restrictive Legend”):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
     (b) Blue Sky. The Company shall use commercially reasonable efforts to take
such action, if any, as is reasonably necessary in order to obtain an exemption
for or to qualify (x) the initial issuance or sale of the Commitment Shares and
any Purchase Shares to the Investor under this Agreement and (y) any subsequent
resale of the Commitment Shares and any Purchase Shares by the Investor, in each
case, under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor,
and the Company shall continue to use commercially reasonable efforts to
maintain in effect such exemption or qualification, as applicable.
     (c) Listing. The Company shall use commercially reasonable efforts to
promptly secure the listing of all of the Purchase Shares and Commitment Shares
upon each national securities exchange and automated quotation system, if any,
upon which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing of all such securities from time to time issuable
under the terms of the Transaction Documents. The Company shall maintain the
Common Stock’s authorization for quotation on the Principal Market. The Company
shall promptly, and in no event later than the following Business Day, provide
to the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section.
     (d) Limitation on Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
officers, directors, partners, members, agents, representatives and affiliates
shall not enter into, engage in or effect, or cause any person to enter into,
engage in or effect, in any manner whatsoever, directly or indirectly, any (i)
“short sale” (as such term is defined in Section 242.200 of Regulation SHO of
the Exchange Act) of the Common Stock or (ii) swap, pledge, forward sale
contract, option, put, call or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Common Stock, whether
any such swap, pledge, forward sale contract, option, put, call or any other
agreement, transaction or series of

-14-



--------------------------------------------------------------------------------



 



transactions is to be settled by delivery of securities, in cash or otherwise,
or that otherwise establishes a net short position with respect to the Common
Stock.
     (e) Issuance of Commitment Shares. Immediately upon the execution of this
Agreement, the Company shall cause to be issued to the Investor as consideration
for the Investor entering into this Agreement 299,700 shares of Common Stock
(the “Initial Commitment Shares”) and shall deliver to the Transfer Agent a
letter in the form as set forth as Exhibit E attached hereto with respect to the
issuance of the Initial Commitment Shares. In connection with each purchase of
Purchase Shares hereunder, the Company agrees to issue to the Investor a number
of shares of Common Stock (the “Additional Commitment Shares” and together with
the Initial Commitment Shares, the “Commitment Shares”) equal to the product of
(x) 599,401 and (y) the Purchase Amount Fraction. The “Purchase Amount Fraction”
shall mean a fraction, the numerator of which is the Purchase Amount purchased
by the Investor with respect to such purchase of Purchase Shares and the
denominator of which is Twenty Million Dollars ($20,000,000). The Additional
Commitment Shares shall be equitably adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction.
The Initial Commitment Shares shall be issued in certificated form and shall
bear the Restrictive Legend.
     (f) Due Diligence. The Investor shall have the right, from time to time as
the Investor may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours, upon two (2) Business
Days’ prior written notice to the Company, which shall describe the information
that is sought for the due diligence. The Company and its officers and employees
shall provide information and reasonably cooperate with the Investor in
connection with any reasonable request by the Investor related to the Investor’s
due diligence of the Company. Each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information for any purpose other than in connection with, or
in furtherance of, the transactions contemplated hereby. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. The Company confirms that neither it nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information which is not otherwise disclosed in the Registration Statement or
prospectus supplements thereto or otherwise publicly disclosed.
     (g) Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company, to record such
information.
     (h) Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.
     (i) No Variable Rate Transactions. From the date hereof until the earliest
of (x) the Maturity Date, (y) in the event of a termination of this Agreement
following the Commencement Date but prior to the Maturity Date, the six-month
anniversary of such termination date, or (z) there no longer remains any amounts
available for purchase under the Available Amount, the Company shall be
prohibited from effecting, utilizing any existing agreement or arrangement to
effect, or entering into any agreement or arrangement to effect any issuance by
the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents for cash consideration (or a combination of units thereof) involving
a Variable Rate Transaction, other than in connection with

-15-



--------------------------------------------------------------------------------



 



an Exempt Issuance. “Variable Rate Transaction” means (i) a transaction in which
the Company issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (excluding
customary anti-dilution provisions) or (ii) an “equity line of credit” or “at
the market” offering, whereby the Company may sell securities at a future
determined price. “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers, directors or vendors of the Company
pursuant to any stock or option plan duly adopted for such purpose, by the Board
of Directors or a majority of the members of a committee of directors
established for such purpose, (b) securities upon the exercise or exchange of or
conversion of any Securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise price, exchange price
or conversion price of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by the directors of the Company,
which acquisitions or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in the biotechnology,
pharmaceutical or life sciences industries and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, (d) securities issued at a fixed price as part of a
private placement or registered public offering of debt or equity and (e) shares
of Common Stock pursuant to the Sales Agreement, dated July 21, 2010, as amended
from time to time, between the Company and McNicoll, Lewis & Vlak LLC. “Common
Stock Equivalents” means any securities of the Company, which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.
     6. TRANSFER AGENT INSTRUCTIONS.
     On the Commencement Date, the Company shall cause any restrictive legend on
the Initial Commitment Shares to be removed, and all of the Purchase Shares and
Additional Commitment Shares to be issued under this Agreement shall be issued
without any restrictive legend unless the Investor expressly consents otherwise.
The Company shall issue irrevocable instructions to the Transfer Agent, and any
subsequent transfer agent, to issue Additional Commitment Shares and Purchase
Shares in the name of the Investor in the form agreed to by the parties prior to
the Commencement Date (the “Irrevocable Transfer Agent Instructions”). The
Company warrants to the Investor that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 6, will be given by the
Company to the Transfer Agent with respect to the Purchase Shares and the
Additional Commitment Shares, and that Commitment Shares and the Purchase Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement. The Investor acknowledges that
the Company’s undertakings in this Section 6 are made in reliance on the
Investor’s representations and warranties set forth in Section 3 hereof.

-16-



--------------------------------------------------------------------------------



 



     7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.
     The right of the Company hereunder to commence sales of the Purchase Shares
to the Investor is subject to the satisfaction of each of the following
conditions:
     (a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;
     (b) The Registration Statement covering the sale of all of the Commitment
Shares and Purchase Shares shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or, to the knowledge of the Company, threatened by
the SEC;
     (c) An additional listing application covering the sale of all of the
Commitment Shares and the Purchase Shares shall have been approved by the
Principal Market; and
     (d) The representations and warranties of the Investor shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Commencement Date
as though made at that time (except for representations and warranties that
speak as of a specific date) and the Investor shall have performed, satisfied
and complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Commencement Date.
     8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON
STOCK.
     The obligation of the Investor to buy Purchase Shares under this Agreement
is subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:
     (a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;
     (b) The Company shall have caused its Transfer Agent to re-issue to the
Investor a certificate for the Initial Commitment Shares without the Restrictive
Legend;
     (c) The Common Stock shall be authorized for quotation on the Principal
Market, trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares and the
Commitment Shares shall be approved for listing upon the Principal Market;
     (d) The Investor shall have received the opinion of the Company’s legal
counsel dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;
     (e) The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in
Section 4 above, in which case, such representations and warranties

-17-



--------------------------------------------------------------------------------



 



shall be true and correct without further qualification) as of the date when
made and as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Commencement Date and the
Company shall have provided the Buyer a written notice that the Company has not
disclosed any material non-public information to the Buyer that has not
otherwise been publicly disclosed by the filing of a Form 8-K and such other
disclosure as may be required pursuant to applicable securities laws. The
Investor shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit B;
     (f) The Board of Directors of the Company shall have adopted resolutions in
the form attached hereto as Exhibit C which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date;
     (g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 2,400,000 shares of Common Stock and
(B) as Additional Commitment Shares in accordance with Section 5(e) hereof,
599,401 shares of Common Stock;
     (h) The Irrevocable Transfer Agent Instructions, in form acceptable to the
parties shall have been delivered to and acknowledged in writing by the Company
and the Company’s Transfer Agent;
     (i) The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;
     (j) The Company shall have delivered to the Investor a certified copy of
the Certificate of Incorporation as certified by the Secretary of State of the
State of Delaware within ten (10) Business Days of the Commencement Date;
     (k) The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit D;
     (l) A registration statement covering the resale by the Investor of all of
the Purchase Shares and the Commitment Shares shall have been declared effective
under the Securities Act by the SEC and no stop order with respect to the
registration statement shall be pending or, to the knowledge of the Company,
threatened by the SEC. The Company shall have prepared and delivered to the
Investor a final and complete form of prospectus, dated and current as of the
Commencement Date, to be used by the Investor in connection with any sales of
the Commitment Shares and any Purchase Shares, and to be filed by the Company
within one (1) Business Day after the Commencement Date. The Company shall have
made all filings under all applicable federal and state securities or “Blue Sky”
laws necessary to consummate the issuance of the Commitment Shares and the
Purchase Shares pursuant to this Agreement in compliance with such laws;
     (m) No Event of Default shall have occurred, or any event which, after
notice and/or lapse of time, would become an Event of Default shall have
occurred;

-18-



--------------------------------------------------------------------------------



 



     (n) On or prior to the Commencement Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the
Investor, in order to render inapplicable any control share acquisition,
business combination, shareholder rights plan or poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or would reasonably be expected to become applicable to
the Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Commitment Shares
and the Purchase Shares and the Investor’s ownership of such securities; and
     (o) The Company shall have provided the Investor with the information
reasonably requested by the Investor in connection with its due diligence
requests made prior to, or in connection with, the Commencement, in accordance
with the terms of Section 5(f) hereof.
     9. INDEMNIFICATION.
     In consideration of the Investor’s execution and delivery of the
Transaction Documents and acquiring the Securities hereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Investor and all
of its affiliates, shareholders, officers, directors, and employees and any of
the foregoing persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which result from the gross
negligence or willful misconduct of the Indemnitee. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
     10. EVENTS OF DEFAULT.
     An “Event of Default” shall be deemed to have occurred at any time as any
of the following events occurs:
     (a) while a registration statement is required to be kept effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
a registration statement registering any of the Commitment Shares or the
Purchase Shares lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to the Investor for the resale of
any or all of the Commitment Shares or the Purchase Shares, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business

-19-



--------------------------------------------------------------------------------



 



Days in any 365-day period;
     (b) the suspension from trading or failure of the Common Stock to be listed
on the Principal Market for a period of three (3) consecutive Business Days;
     (c) the delisting of the Company’s Common Stock from the Principal Market,
if the Common Stock is not immediately thereafter trading on the New York Stock
Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market, the OTC
Bulletin Board (or nationally recognized successor thereto), or the NYSE Amex;
     (d) the failure for any reason by the Transfer Agent to issue Purchase
Shares or Additional Commitment Shares to the Investor within five (5) Business
Days after the applicable Purchase Date which the Investor is entitled to
receive;
     (e) the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach would reasonably
be expected to have a Material Adverse Effect and except, in the case of a
breach of a covenant which is reasonably curable, only if such breach continues
for a period of at least five (5) Business Days;
     (f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;
     (g) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;
     (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or
     (i) if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent such Exchange Cap is applicable pursuant to Section 2(c) hereof).
In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11 hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Investor shall not be permitted or obligated to
purchase any shares of Common Stock under this Agreement. If pursuant to or
within the meaning of any Bankruptcy Law, the Company commences a voluntary case
or any Person commences a proceeding against the Company, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors, (any of
which would be an Event of Default as described in Sections 10(f), 10(g) and
10(h) hereof) this Agreement shall automatically terminate without any liability
or payment to the Company without further action or notice by any Person. No
termination of this Agreement under Section 11(a) or 11(d) hereof shall affect
the Company’s or the Investor’s obligations under this Agreement with respect to
pending purchases of Purchase Shares and the Company and the Investor shall
complete their respective obligations with respect to any such pending purchases
under this Agreement.

-20-



--------------------------------------------------------------------------------



 



     11. TERMINATION
     This Agreement may be terminated only as follows:
     (a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company without further action
or notice by any Person. No such termination of this Agreement under this
Section 11(a) shall affect the Company’s or the Investor’s obligations under
this Agreement with respect to pending purchases of Purchase Shares and the
Company and the Investor shall complete their respective obligations with
respect to any such pending purchases under this Agreement.
     (b) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement.
     (c) In the event that the Commencement shall not have occurred on or before
February 29, 2012, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, the non-breaching party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party.
     (d) At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement. The Company Termination Notice shall not be effective
until one (1) Business Day after it has been received by the Investor. No such
termination of this Agreement under this Section 11(d) shall affect the
Company’s or the Investor’s obligations under this Agreement with respect to
pending purchases of Purchase Shares and the Company and the Investor shall
complete their respective obligations with respect to any such pending purchases
under this Agreement.
     (e) This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount, subject in
all cases to the Exchange Cap (to the extent applicable under the terms of this
Agreement), as provided herein, without any action or notice on the part of any
party and without any liability whatsoever of any party to any other party under
this Agreement.
     (f) If by the Maturity Date for any reason or for no reason the full
Available Amount, subject in all cases to the Exchange Cap (to the extent
applicable under the terms of this Agreement), under this Agreement has not been
purchased as provided for in Section 2 of this Agreement, this Agreement shall
automatically terminate on the Maturity Date, without any action or notice on
the part of any party and without any liability whatsoever of any party to any
other party under this Agreement.
Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(c) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the

-21-



--------------------------------------------------------------------------------



 



case may be, setting forth the basis for the termination hereof. The
representations and warranties and covenants of the Company and the Investor
contained in Sections 3, 4, and 6 hereof, the indemnification provisions set
forth in Section 9 hereof and the agreements and covenants set forth in
Sections 10, 11 and 12 shall survive the Commencement and any termination of
this Agreement. No termination of this Agreement shall affect the Company’s or
the Investor’s rights or obligations (i) under the Registration Rights Agreement
which shall survive any such termination or (ii) under this Agreement with
respect to pending purchases and the Company and the Investor shall complete
their respective obligations with respect to any pending purchases under this
Agreement.
     12. MISCELLANEOUS.
     (a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its shareholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.
     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file.
     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

-22-



--------------------------------------------------------------------------------



 



     (e) Entire Agreement. This Agreement supersedes all other prior oral or
written agreements between the Investor, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.
     (f) Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

      If to the Company:

      OXiGENE, Inc.       701 Gateway Blvd., Ste 210         South San
Francisco, CA 94080         Telephone: 650-635-7000         Facsimile:
650-635-7001         Attention: Chief Executive Officer

      With a copy to:

      Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.         One Financial
Center         Boston, MA 02111         Telephone: (617) 542-6000        
Facsimile: (617) 542-2241         Attention: Megan N. Gates, Esq.

      If to the Investor:

      Lincoln Park Capital Fund, LLC       440 North Wells, Suite 620        
Chicago, IL 60654         Telephone: 312-822-9300         Facsimile:
312-822-9301         Attention: Josh Scheinfeld/Jonathan Cope

      With a copy to:

      Greenberg Traurig, LLP         The MetLife Building       200 Park Avenue
        New York, New York 10166         Telephone: (212) 801-9200        
Facsimile: (212) 801-6400         Attention: Anthony J. Marsico, Esq.

-23-



--------------------------------------------------------------------------------



 



      If to the Transfer Agent:

      Operations Center       6201 15th Avenue         Brooklyn, New York, NY
11219         Telephone: (718) 921-8275         Facsimile: (718) 921-8331      
  Attention: Paula Caroppoli

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
     (g) Successors and Permitted Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.
     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
     (i) Publicity. The Investor shall have the right to approve before issuance
any press release, SEC filing or any other public disclosure made by or on
behalf of the Company whatsoever with respect to, in any manner, the Investor,
its purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Investor in connection with any such
press release or other public disclosure at least two (2) Business Days prior to
its release. The Investor must be provided with a copy thereof at least two
(2) Business Days prior to any release or use by the Company thereof. Nothing
herein shall require the Company to consult with or obtain the approval of the
Investor for disclosures which may refer to or relate to this Agreement made as
part of the Company’s normal periodic reports on Form 10-Q or Form 10-K filed
with the SEC, provided that such disclosure is substantially similar to that
previously reviewed and approved by the Investor or its counsel.
     (j) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor

-24-



--------------------------------------------------------------------------------



 



represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. Each party shall be responsible for the payment of any fees
or commissions, if any, of any financial advisor, placement agent, broker or
finder relating to or arising out of the transactions contemplated hereby. Each
party shall pay, and hold the other party harmless against, any liability, loss
or expense (including, without limitation, attorneys’ fees and out of pocket
expenses) arising in connection with any such claim against such party by the
other party.
     (l) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
     (m) Remedies, Other Obligations, Breaches and Injunctive Relief. The
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to a party under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of a party contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit such
party’s right to pursue actual damages for any failure by the other party to
comply with the terms of this Agreement. Each party acknowledges that a breach
by it of its obligations hereunder may cause irreparable harm to the other party
and that the remedy at law for any such breach may be inadequate. Each party
therefore agrees that, in the event of any such breach or threatened breach, the
other party shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.
     (n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in
the hands of an attorney for enforcement or is enforced by the Investor through
any legal proceeding; or (ii) an attorney is retained to represent the Investor
in any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement;, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys’ fees incurred in connection therewith, in addition
to all other amounts due hereunder. In any dispute arising under or relating to
this Agreement, the prevailing party shall be awarded its reasonable costs and
expenses, including attorneys’ fees, incurred in connection therewith, in
addition to all other amounts due hereunder.
     (o) Failure or Indulgence Not Waiver. No failure or delay in the exercise
of any power, right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

-25-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

            THE COMPANY:

OXiGENE, INC.
      By:  /s/ Peter J. Langecker         Name:  Peter J. Langecker, M.D., Ph.D 
      Title:  President and Chief Executive Officer                INVESTOR:    
  LINCOLN PARK CAPITAL FUND, LLC   BY: LINCOLN PARK CAPITAL, LLC   BY: ALEX NOAH
INVESTORS, INC.       By:   /s/ Jonathan Cope         Name:   Jonathan Cope     
  Title:   President   

-26-